In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-009 CV

____________________


NEWELL GRIFFIN, Appellant


V.


JEFFERSON COUNTY CORRECTIONAL FACILITY AND 

DR. HARVEY RANDOLPH, JR., Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-168631




MEMORANDUM OPINION (1)
	Newell Griffin, appellant, filed a motion to dismiss this appeal.  The Court finds
that this motion is voluntarily made by the appellant prior to any decision of this Court and
should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.	
										PER CURIAM

Opinion Delivered January 29, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.